This matter came on for further consideration upon the filing on September 19, 2000, by respondent, P. Michael Muhlbach, of an application for reinstatement. On October 12, 2000, relator, Cuyahoga County Bar Association, filed a motion for leave to respond to application for reinstatement. Upon consideration thereof,
IT IS ORDERED by this court that the motion for leave to respond be, and hereby is, granted, effective November 28, 2000.
Douglas, J., dissents and would grant the application for reinstatement.